Case 7:19-cv-07448-KMK-JCM Document 86 Filed 09/19/21 Page 1 of 2

SUSSMAN & ASSOCIATES
- Attorneys at Law -

 

LEGAL ASSISTANT

MICHAEL H. SUSSMAN 1 Railroad Ave. - Suite 3
JONATHAN R. GOLDMAN P.O. Box 1005 SARAH OSBORNE
Goshen, New York 10924 CHRISTOPHER D. WATKINS
of Counsel

 

(845) 294-3991
Fax: (845) 294-1623
sussman1 @frontiernet.net

September 19, 2021

Hon. Kenneth M. Karas

United States District Court - SDNY
300 Quarropas Street

White Plains, Ny 10601

Re. Lawrence v. Northwell Health, Inc., 19 cv 07448 (KMK)(JCM)

Dear Judge Karas,

I represent plaintiff in this employment discrimination case and write to request a one
week extension of the due date for my papers in response to defendant’s motion for summary

judgment.

Defendant filed its motion for summary judgment on August 31, 2021 and my response
is due tomorrow. I have conferred with counsel for defendant who has agreed to my request for
a one week extension of my time to file opposition papers, that is until September 27, 2021.
Counsel has requested until October 18, 2021 to file his reply papers and I have no objection.

I make this request because I have not yet completed my opposition papers due to my
need to concentrate on other matters during the last three weeks as follows:

Draft response to summary judgment papers in Coley v. Garland, et al. [NDNY]
Draft Reply papers in Myruski v. DeBlock [Orange County Supreme Court]

Draft Petition and Brief in Support in Article 78 proceeding Galazzo v. Mt. Vernon School Dist.
[Westchester County Supreme Court]

Draft Motion for TRO in Baker v. Peters [Sullivan County Supreme Court]

Draft Reply Brief in MA. v. County of Rockland [2d Circuit]

Draft Reply Brief in Santucci v. Town of Southeast [2d Circuit]

Draft Opening Brief in Sustainable Portchester v. Village of Portchester [2d Dep’t]
Draft Reply Brief in Chief in Langton v. Sussman & Watkins [2d Dep’t]

Draft Final PTO in Cocuzza and McNichols v. County of Rockland [SDNY][VB]
Draft Final PTO in Snowden v. Village of Monticello [SDNY][VB]

Draft Motion in People v. Meyer [Town of Newburgh Justice Court]

I have also prosecuted a contempt proceeding in Ehlermann v. Wodzinski in Orange
County Supreme Court, appeared in Yates County Court to resolve a 95 count felony indictment
[People v. Elizabeth Catlin] and conducted seven depositions in the last three weeks in the
Case 7:19-cv-07448-KMK-JCM Document 86 Filed 09/19/21 Page 2 of 2

matters of Bierce v. Town of Fishkill, [S.D.N.Y.], Streichert v. Town of Chester [S.D.N.Y] and
Baker v. City of Aurora, Co. [D.Ct Co].

Your consideration of my request for this brief extension is much appreciated.

 

cc: Jonathan Stoler, Esq.
